Citation Nr: 0308208	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  97-25 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for post-operative 
laceration of the right (minor) hand with tendon involvement 
and reduced grip strength, currently evaluated at 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted a 10 percent evaluation by rating 
decision dated in March 1997.  The veteran disagreed and the 
rating was subsequently increased to 20 percent by rating 
decision dated in July 1998 and made effective for the entire 
time on appeal.  However, the United States Court of Appeals 
for Veterans Claims (the Veterans Claims Court) has held that 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 20 percent remains in appellate 
status.  The RO in Portland, Oregon, currently is the agency 
of original jurisdiction.

It appears to the Board that the veteran may have attempted 
to raise the issue of entitlement to a total disability 
rating based on individual unemployability.  If he desires to 
pursue this issue, he and/or his representative should do so 
with specificity at the RO.  As there has thus far been no 
adjudication of this issue, the Board has no jurisdiction of 
the issue at this time.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran is left-handed; his right hand disability is 
currently manifested by subjective complaints of pain, 
weakness, and difficulty grasping; objective findings include 
essentially full range of motion, normal vascular 
distribution, normal sensation over the hand except for the 
right thumb, and normal hair distribution.  

3.  There is no evidence of ankylosis, muscle atrophy, 
swelling, bony or soft tissue abnormality, or autonomic or 
sensory dysfunction.  X-rays show no degenerative joint 
disease.

4.  No more than "moderate" incomplete paralysis is shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
post-operative laceration of the right (minor) hand with 
tendon involvement and reduced grip strength have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, 
4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 5214, 5215, 
8515, 8615, 8715 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002). 

The RO has rated the veteran's right (minor) hand under DCs 
5215-8615 (limitation of motion of the wrist-neuritis of the 
median nerve).  The Board will also consider DC 5214 for 
wrist ankylosis.  Limitation of motion of the wrist, 
identified as dorsiflexion less than 15 degrees or palmar 
flexion limited in line with the forearm, may be assigned a 
10 percent disability rating under DC 5215 for both the major 
or minor hand.  This is the highest evaluation available 
under this code.  Under DC 5214, a 20 percent rating will be 
assigned for wrist ankylosis of the minor extremity in a 
favorable position.  In any other position, a 30 percent 
rating will be assigned.  Finally, a 40 percent rating will 
be warranted with wrist ankylosis of the minor wrist in an 
unfavorable position.

Under DC 8615, complete paralysis of the median nerve, with 
the hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand, pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
inability to make a fist, index and middle fingers remain 
extended, cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at right angles to 
palm, flexion of wrist weakened, and pain with trophic 
disturbances, warrants a 70 percent evaluation on the major, 
and 60 percent evaluation on the minor side.  

Severe incomplete paralysis warrants a 50 percent evaluation 
on the major, and 40 percent evaluation on the minor side.  
Moderate incomplete paralysis warrants a 30 percent 
evaluation on the major, and a 20 percent evaluation on the 
minor side.  A mild incomplete paralysis warrants a 10 
percent evaluation for both the major and minor side.  

The Board also notes that for neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated at a 
maximum equal to severe incomplete paralysis.  The maximum 
for neuritis not characterized by organic changes will be 
that for moderate incomplete paralysis.  38 C.F.R. § 4.123 
(2002).  Moreover, neuralgia, characterized by dull and 
intermittent pain of typical distribution so as to identify 
the nerve, is to be rated with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2002).

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating, in excess of 20 percent, 
is not in order under any applicable code.  The current 20 
percent rating contemplates limitation of motion of the wrist 
(DC 5215), favorable ankylosis of the wrist (DC 5214), and 
moderate incomplete paralysis (DC 8615).  Separate ratings 
for these pathologies are prohibited: "the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."  38 C.F.R. § 4.14 (2002); Esteban 
v. Brown, 6 Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 
203, 206 (1993).

First, a 10 percent rating is the highest available under DC 
5215, regardless of the limitation of motion of the wrist.  
Therefore, there is no basis for a higher than the currently-
assigned 20 percent rating under this diagnostic code.  Next, 
the Board notes that the evidence does not support a finding 
of ankylosis of the right wrist.  Ankylosis is defined as 
stiffening or fixation of a joint.  In the most recent VA 
examination dated in July 2002, the veteran demonstrated full 
range of motion of the wrist.  This finding is supported by a 
February 1997 VA examination report showing "full, painless 
range of motion."  Because the evidence does not show 
ankylosis of the right wrist, there is no basis under DC 5214 
for a higher than 20 percent rating.

Further, a higher rating under DC 8615 requires "severe" 
incomplete paralysis; however, in this case, the evidence 
shows no more than moderate incomplete paralysis.  
Specifically, the July 2002 VA examination report showed no 
obvious intrinsic muscle atrophy, he was able to flex his 
fingers to perform a full grip, the tendons moved normally, 
and he had full range of motion of the finger joints and 
wrist.  There was no local swelling, no local bony or soft 
tissue abnormality, normal hair distribution, no thickening 
or atrophy, and normal vascular distribution of the veins.  
There was normal sensation over the right hand except that 
the veteran reported a different sensation over the right 
thumb.  Apposition of the right thumb to the palmar crease 
and tips of the fingers was normal.  He was able to make a 
grip but not a strong grip.  Although he complained of 
constant pain, the examiner noted that there was no autonomic 
dysfunction or sensory dysfunction, which would be typical of 
a neuropathic pain.  He reported that the examination did not 
suggest any degenerative joint disease.  An X-ray report 
showed a normal wrist.  Because the objective medical 
evidence showed that the veteran's motor strength and 
sensation were essentially normal, the Board finds that the 
symptomatology supports a finding of no more than moderate 
incomplete paralysis of the right hand.  Thus, a rating in 
excess of 20 percent is not warranted under DC 8615.

Next, to the extent that the veteran exhibits signs and 
symptoms of neuritis (described as loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating) or neuralgia (characterized by dull and 
intermittent pain of typical distribution so as to identify 
the nerve), the maximum available rating is moderate 
incomplete paralysis at 20 percent disabling, unless there 
are organic changes, in which case the highest rating is for 
severe incomplete paralysis.  In this case, the Board finds 
that there is no basis for a higher rating for neuritis or 
neuralgia.  While the veteran complained of pain and a weak 
grip had been noted, the most recent VA examination reported 
no intrinsic muscle atrophy, normal sensation, and full 
flexion of the fingers.  In addition, because there is no 
evidence of muscle involvement in the original injury, the 
Board finds that the provisions regarding muscle injuries as 
set out at 38 C.F.R. §§ 4.55, 4.56 are not for application.  

Moreover, the Board also finds that the current rating 
contemplates the veteran's complaints of weakness and pain, 
even considering the standards outlined in DeLuca v. Brown, 
8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. § 4.40 
et seq., and there is no basis on which to assign a higher 
rating.  Significantly, the Note under the rating schedule 
for Peripheral Nerves specifically provides that when the 
involvement is wholly sensory, the rating should be for mild, 
or at most, the moderate degree.  Here, although the 
veteran's complaints are not entirely sensory, as evidenced 
by subjective complaints of weakness and difficulty gripping, 
objective evidence has shown no muscle atrophy, normal finger 
flexing, and normal range of motion.  As such, the Board 
finds that a finding of moderate incomplete paralysis is 
appropriate under DC 8615.  Accordingly, the Board finds that 
the veteran's subjective complaints are contemplated in the 
currently-assigned 20 percent rating and indicia of a higher 
rating are not shown.

A March 1998 medical statement indicated that the veteran had 
arthritis of the right hand.  However, medical records show 
that the veteran has essentially normal range of motion of 
the right hand.  A February 1997 VA examination report showed 
"full, painless" range of motion of the intrinsic joints of 
the hand.  While this examination revealed diminished grip 
strength on the right and diminished range of motion of the 
wrist, a 10 percent rating is the highest rating available 
under DC 5215, regardless of the limitation of motion of the 
wrist, and the Board finds that the symptoms do not rise to 
the level of "severe incomplete paralysis" of the hand 
because there was no loss of reflexes, no muscle atrophy, and 
no sensory disturbance.  Therefore, there is no indication 
that a higher rating would be available based on this 
evidence.

The Board has considered the veteran's written statements 
that his service-connected right hand disability is worse 
than currently evaluated.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

The Board recognizes the VA's duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v.  Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran 
described in detail above, and finds the veteran's service-
connected right hand disability warrants no more than the 
currently-assigned 20 percent evaluation.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claim, and of the specific reasons for denying his claim.  By 
virtue of the information contained in the March 1997 and 
July 1998 rating decisions, the May 1997 statement of the 
case, and the July 1998, August 2002, and December 2002 
supplemental statements of the case issued during the 
pendency of the appeal, the veteran and his representative 
were told that there was no evidence showing that he was 
entitled to a higher rating.  

Further, the RO also notified him by letter dated in March 
2002 of his due process rights under the VCAA and that he 
needed to submit current medical evidence in support of his 
claim, including the name, addresses, or company who had 
relevant records, and that VA would assist him in obtaining 
those records.  He was informed that an examination had been 
requested and that he would be told shortly when and where to 
report.  In June 2002, he responded that he had only received 
treatment at the VA hospital in Portland and at the San 
Francisco General Hospital (records were already associated 
with the claims file).

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that all medical records identified by the 
veteran have been associated with the claims file, including 
VA outpatient clinical records and private treatment records.  
Moreover, the claim was the subject of a Board remand in 
December 1999 and the veteran underwent a VA examination 
expressly for the purpose of addressing the claim on appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

A rating in excess of 20 percent for post-operative 
laceration of the right (minor) hand with tendon involvement 
and reduced grip strength is denied.


		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

